NO. 07-01-0364-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL A


MARCH 5, 2002


______________________________



LILY CLEMENT, APPELLANT


V.


GUY R. FOGEL, M.D., APPELLEE



_________________________________


FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;


NO. 98-504,250; HONORABLE J. BLAIR CHERRY, JUDGE


_______________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	Appellant Lily Clement filed a notice of appeal challenging a take-nothing summary
judgment granted against her in a medical malpractice action against appellee Guy R.
Fogel, M.D.  For the reasons set forth, we affirm the judgment of the trial court.
	 No reporter's record has been filed in this proceeding, and we have been notified
by the court reporter that appellant has failed to make arrangements to pay for the
preparation of the record.  We informed appellant by letter dated December 5, 2001, that
if proof of payment was not received, the court would consider and decide those issues
that do not require a reporter's record for decision.  No such proof was ever submitted to
this court.  
	Appellant has also failed to file a brief in this matter.  We notified appellant by letter
dated February 5, 2002, that her brief was due January 3, 2002, and that if it was not
received within ten days, the appeal would be considered without the brief.   Neither a brief
nor a motion for extension of time has ever been received by this court.
	Nevertheless, appellee has filed a brief in this matter and, in doing so, requests that
we affirm the judgment pursuant to Texas Rule of Appellate Procedure 38.8(a)(3) without
examining the record.  That rule provides in relevant part:  
	(a) Civil Cases.  If an appellant fails to timely file a brief, the appellate court
may:

*     *     *


		(3) if an appellee's brief is filed, the court may regard that brief as
correctly presenting the case and may affirm the trial court's judgment upon
that brief without examining the record.

Tex. R. App. P. 38.8(a)(3).  Since appellant has failed to make arrangements to pay for the
reporter's record or file a brief and has not responded to this court's notices with respect
to those matters, we grant appellee's request and affirm the judgment without examination
of the record.  See Harkins v. Dever Nursing Home, 999 S.W.2d 571, 573 (Tex.App.--
Houston [14th Dist.] 1999, no pet.).  
	Accordingly, the judgment of the trial court is hereby affirmed. 

							John T. Boyd
							 Chief Justice

Do not publish.   








ght of appeal.”  This circumstance was
brought to the attention of appellant, who is acting pro se, and opportunity was granted him
to obtain an amended certification entitling appellant to appeal each case.  No such
certification was received within the time we allotted.  However, appellant filed a motion
requesting that counsel be appointed.  Having received no amended certification, we
dismiss the appeals per Texas Rule of Appellate Procedure 25.2(d).  Accordingly,
appellant’s motion for appointed counsel is denied as moot.
          
                                                                                      Per Curiam

Do not publish.